Order entered February 8, 2013




                                            In The
                                   QCourt of ~peali
                          jfiftb JU~trirt of 1!texa~ at J)alla~

                                     No. 05-11-00935-CV

ICON BENEFIT ADMINSTRATORS II, L.P., AMERICAN ADMINISTRATIVE GROUP
       INC, AND HEALTHSMART PREFERRED CARE, II, L.P., Appellants

                                              v.
   JOELLA MULLIN, STANLEY SELF, ANDREA DAVENPORT, ET AL, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                         Trial Court Cause No. CC-08-01067-CV

                                          ORDER
       After reviewing the appellate record in this case, specifically the Sealed Clerk's Record

filed with this Court May 4, 2012, we note the Court did not receive the documents or

attachments to The Defendant's Joint Response to Motion to Enforce Protective Order and

Motion to Clarify, including the "Audit of the Parker Group administration of Benefit Plans for

the City of Lubbock by Sally Reaves" or the "Reaves' Affidavit," that were provided to the trial

court in camera.


       We hereby ORDER the trial court to deliver the documents and attachments to The

Defendant's Joint Response to Motion to Enforce Protective Order and Motion to Clarify,

including the "Audit of the Parker Group administration of Benefit Plans for the City of Lubbock
by Sally Reaves" and the "Reaves' Affidavit," that were provided to the trial court in camera to

the Dallas County Clerk at or before 12PM MONDAY, FEBRUARY 11, 2013, and that the

Dallas County Clerk deliver and file the same under seal with this Court at or before 12PM

TUESDAY, FEBRUARY 12, 2013.


                                                   /s/     DOUGLAS S. LANG
                                                           PRESIDING JUSTICE